NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 13-3366
                                 ___________

                            EARL A. PONDEXTER,
                                         Appellant

                                       v.

   PENNSYLVANIA HUMAN RELATIONS COMMISSION; GOVERNOR OF
 PENNSYLVANIA; GERALD S. ROBINSON, Chairman; JOANN L. EDWARDS,
 Executive Director; LYLE M. WOOD, PHRC Representative; DIANE BLANCETT
MADDOCK, Assistant Chief General Counsel/PHRC; THE ALLEGHENY COUNTY
  HOUSING AUTHORITY, et al; FRANK AGGAZIO, Executive Director; JOHN
JOYCE, General Counsel; THOMAS MCPOYLE, Assistant General Counsel; JAMES
  BULLS, Director of Housing Operations; JAMES T. ZAPF, Assistant Director of
        Housing; DEBRA BREITENSTEIN, Legal Assistant/HR Department
                    ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                    (D.C. Civil Action No. 2:13-cv-00732 )
                   District Judge: Honorable Nora B. Fischer
                  ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                             February 20, 2014
    Before: FUENTES, GREENBERG and VAN ANTWERPEN, Circuit Judges

                       (Opinion filed: February 21, 2014 )
                                  ___________

                                  OPINION
                                 ___________

PER CURIAM



                                       1
       Earl A. Pondexter, proceeding pro se and in forma pauperis, appeals from the

District Court’s orders dismissing his complaint for lack of subject matter jurisdiction and

denying his motion for reconsideration. For the reasons below, we will affirm.

                                              I.

       Prior to this case, in July 2011, Pondexter filed a pro se civil rights complaint in

the District Court against the Allegheny County Housing Authority (“ACHA”), James T.

Zapf, Frank Aggazio, Thomas McPoyle, and John Joyce (the “Original Defendants”).

Pondexter v. Allegheny Cnty. Hous. Auth., No. 11-cv-00857 (W.D. Pa.). Pondexter

asserted that his housing application was unlawfully denied on account of his race and

mental disability. Id. The parties filed cross-motions for summary judgment. In August

2012, the District Court granted the Original Defendants’ motion for summary judgment

and denied Pondexter’s motion. The District Court relied, in part, on an affidavit

executed by James Bulls (the “Affidavit”), the ACHA Director of Housing Management-

Operations Department, who averred that Pondexter had never filed a housing

application. The District Court, noting that Pondexter submitted no evidence to

contradict the Affidavit, found that ACHA did not deny Pondexter’s application (as none

existed) and that therefore it did not discriminate against him. Pondexter appealed, and

we summarily affirmed the District Court’s judgment. See 12-3954.

       Pondexter then initiated this new case, asserting that the Affidavit was a “sham

affidavit.” He appeared to be arguing, in essence, that the District Court should not have

granted the Original Defendants’ motion for summary judgment in the 2011 case. In the

new complaint, in addition to the Original Defendants, Pondexter also named the

                                              2
Pennsylvania Human Relations Commission (“PHRC”), Lyle Wood, James Bulls, and

Debra Breitenstein as defendants and referenced them in the body of his complaint.

Pondexter further named Gerald Robinson, Joann Edwards, and Diane Maddock (all

affiliated with PHRC) and Governor Thomas Corbett as defendants, though he did not

refer to them in the body of his complaint. Pondexter asserted that the PHRC has the

authority to investigate a complaint of unlawful discrimination in housing, and that

Wood, an employee of PHRC, was prevented from performing his duties due to the

Affidavit. Pondexter further asserted that Bulls and Breitenstein (the notary public who

notarized the Affidavit) conspired to harm him. Pondexter did not specify what relief he

was seeking, but a liberal reading of his complaint suggests that he was seeking at most

the reinstatement of his 2011 complaint.

       The District Court concluded that Pondexter was seeking to reinstate his 2011

complaint, and it dismissed the new complaint for lack of subject matter jurisdiction. The

District Court also noted that res judicata/collateral estoppel precluded reconsideration of

Pondexter’s claim. In June 2013, Pondexter filed a motion for reconsideration,

reiterating his prior arguments, which the District Court denied. Pondexter timely

appealed both orders.

                                             II.

       We exercise appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo a district court's determination of its own subject matter jurisdiction and its decision

to apply res judicata. Farina v. Nokia Inc., 625 F.3d 97, 110 (3d Cir. 2010); Jean

Alexander Cosmetics, Inc. v. L'Oreal USA, Inc., 458 F.3d 244, 248 (3d Cir. 2006) (issue

                                              3
preclusion). We review the denial of Pondexter’s motion for reconsideration for abuse of

discretion. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

                                            III.

       The District Court correctly dismissed Pondexter’s complaint for lack of subject

matter jurisdiction and on res judicata grounds. As to subject matter jurisdiction, as

Pondexter was seeking to relitigate a previously decided (and appealed) action, the

District Court correctly concluded that it lacked jurisdiction to adjudicate a new,

collateral challenge over the final judgment. See 28 U.S.C.A. § 1291; Olcott v. Del.

Flood Co., 327 F.3d 1115, 1123 (10th Cir. 2003) (noting that § 1291 divests district

courts of jurisdiction over matters that, if wrong, should be corrected on appeal).1

       As noted, Pondexter’s new complaint named additional defendants, making it

more difficult to classify the new action – as to them, anyway – as necessarily a

“collateral” attack on the District Court’s original judgment. To the extent, if any, that

Pondexter’s new complaint intended to bring new claims against those defendants,

however, the District Court appropriately rejected the attempt. Pondexter’s claims

against the new defendants all rely on his assertion that the Affidavit was a “sham.”2


1
  While the District Court is permitted to provide relief from final judgment, see Fed. R.
Civ. P. 60, Pondexter did not seek such relief. Had Pondexter sought such relief from the
District Court, it is unlikely he would have been successful. Pondexter’s claim, in
essence, is that the Affidavit was fraudulent, which he would have had to establish with
clear and convincing evidence. See Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716, 722
(8th Cir. 2010); Brown v. Pa. R.R. Co., 282 F.2d 522, 527 (3d Cir. 1960). Pondexter’s
unsupported statements that the Affidavit was a “sham affidavit” fail to meet this
standard.
2
  The only new defendants actually discussed in the body of Pondexter’s complaint were
Bulls, Breitenstein, and Woods. Even a liberal reading of Pondexter’s complaint only
                                              4
However, Pondexter’s claim, that the Affidavit is a “sham,” was previously litigated in

the 2011 case. In his motion for reconsideration of the District Court’s 2011 judgment,

Pondexter argued that, despite the averments in the Affidavit, he did submit a housing

application, and that Bulls had reason to lie in his Affidavit. The District Court, in

denying Pondexter’s motion for reconsideration, found that the Affidavit was supported

by additional evidence showing that Pondexter failed to submit a housing application,

and that Pondexter was unable to provide any countervailing evidence in support of his

claims. Accordingly, issue preclusion bars re-litigation of the veracity of the Affidavit

and whether Pondexter filed a housing application. See R & J Holding Co. v.

Redevelopment Auth. of Cnty. of Montgomery, 670 F.3d 420, 429 (3d Cir. 2011).

       We discern no abuse of discretion in the District Court’s denying Pondexter’s

request for reconsideration. A motion for reconsideration is a limited vehicle used “to

correct manifest errors of law or fact or to present newly discovered evidence.” Max's

Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)

(internal quotation marks omitted). In his motion, Pondexter presented the same

arguments that the District Court had previously rejected; the District Court properly


suggests that he intended to assert claims against Bulls and Breitenstein. Indeed, the
complaint actually suggests that Pondexter believes that Woods was wrongfully
prevented from performing his official duties as a result of the “sham affidavit.”
Accordingly, Pondexter’s claims and factual assertions appear largely directed at the
alleged wrongful conduct of Bulls and Breitenstein. However, in his brief in support of
his appeal, Pondexter asserts, for the first time, that his complaint is actually directed at
Woods (as opposed to the Original Defendants or Bulls and Breitenstein) for his failure to
investigate Pondexter’s unlawful discrimination claims due to his reliance on the
Affidavit. For purposes of this opinion, we will construe the complaint to also include
claims against Bulls, Breitenstein, and Woods.
                                              5
refused to allow Pondexter to relitigate issues that it had already decided. See Lazaridis,

591 F.3d at 669.3

       For these reasons, and in light of our overall examination of the record, we will

affirm the judgment of the District Court. Pondexter’s motions for default judgment,

summary affirmance, and to expedite disposition of his appeal are denied.




3
  Pondexter also questioned Judge Fischer’s impartiality. Pondexter previously filed a
petition for a writ of mandamus in this Court, which sought to compel Judge Fischer to
recuse herself based upon Pondexter’s perception of judicial bias. See C.A. No. 13-3451.
We found no support for Pondexter’s assertions in that case, and he has failed to assert
any additional facts which lend support to his bias claims.
                                             6